DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1, 3, and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Gonidec (US6122892).
With respect to claim 1 Gonidec discloses (see embodiment of figure 9) an acoustic attenuation panel fro a propulsion unit including a nacelle and a turbojet engine, the panel comprising:”
A cellular core (see upright honeycomb sections in all embodiments, unnumbered but present in figure 9) disposed between an inner skin (101i) and an outer skin (101e), the outer skin including a plurality of acoustic apertures (90), the plurality of acoustic apertures being inclined, at a non-zero inclination angle relative to a direction normal to the outer skin, upstream with respect to a flow direction of air or gas flow to which the acoustic attenuation panel is subjected to under normal operating conditions of the propulsion unit, when said acoustic attenuation panel is mounted in the propulsion unit (see column 1).
With respect to claim 3 Goindec further discloses wherein the inner and outer skins are made of organic matrix composite materials (see column 1 “composite” is taught, see column 7 wherein epoxy resin impregated composite materials is disclosed).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 2, and 4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US6122892).
With respect to claim 2 Gonidec discloses the invention as claimed except expressly disclosing an angle range of 10 to 40 degrees. An angle is shown and taught, and as such the selection of the optimum range of angle of inclination would have been obvious to select to optimize the output of the panel. This would allow optimum flow and silencing. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 4 regarding the use of laser drilling, this is a known means of producing holes. As such one of ordinary skill would select such a known technique. Laser drilling is known to allow for rapid and accurate results. 
With respect to claim 9 Gonidec discloses the turbojet engine, and thus implicitly discloses the conventional structure thereof including the fan casing, and one of ordinary skill would recognize form the disclosure that the placement of the acoustic panel was within the fan casing as claimed. 

With respect to claim 11 Gonidec discloses the turbojet engine and thus implicitly discloses the conventional structures thereof. This would include the casing and other claimed elements. 
3. Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonidec (US6122892) in view of Lidione (US7963362) and Bryce (US4537277).
With respect to claim 6 Gonidec discloses the invention as claimed except expressly further including a plurality of acoustic panels including different inclination angles. 
Lidione discloses (see teachings of figure 1 multiple panels and figure 4 different acoustic properties) a plurality of acoustic attenuation panels including different hole properties which have acoustic results.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lidione to apply different acoustic properties to the different panels or panel sections with the attenuation panel of Gonidec to allow for greater acoustic reduction.
Gonidec in view of Lidione does not expressly disclose the different property being the angle of inclination. 
Bryce discloses (figure 2) wherein an attenuation elements having acoustic property altering openings have a variation of angle along the flow direction.
It would have been obvious to apply such a teaching of varying the angle in the direction of flow with the teachings of Lidione to alter the acoustic properties in the flow direction with the panel of Gonidec to further enhance the sound reduction properties of the inclined holes of Gonidec. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Putnam (US20090277714) discloses a gas turbine engine and associated sound suppressor; Shirvan (US6439340) discloses an acoustic treatment; Patrick (US20060169533 and US20060169532) discloses an acoustic liner; Wilson (US20030141144) discloses a noise attenuation panel; Campbell (US7267297) discloses an integrated engine muffler; Herman (US4137992) discloses a turbojet engine; Leyko (US11047254) discloses a flow deflector; Wilson (GB2391059) discloses a noise attenuation panel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837